Citation Nr: 0605966	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for major depressive 
disorder. 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for cerebrovascular 
accident. 

4.  Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that that denied 
service connection for major depressive disorder and an April 
2004 rating decision that denied service connection for 
diabetes mellitus, cerebrovascular accident, and 
hypertension. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

In the opinion of the Board, additional development is 
necessary. 

First, the Board must remand the claims for service 
connection for diabetes mellitus, cerebrovascular accident, 
and hypertension.  The RO denied those claims in April 2004, 
and the veteran filed a timely notice of disagreement in 
August 2004.  Since the RO has not issued a statement of the 
case, the Board must remand the claims to the RO for 
appropriate action.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 19.26 (2005); see Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board reminds the veteran that he must then 
file a timely substantive appeal if he wishes to complete or 
perfect his appeal of these issues.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2005). 

Second, the veteran stated in his October 2002 claim that he 
was diagnosed and treated by VA at several specified 
facilities for diabetes mellitus since 1980.  The record is 
not clear that RO sought treatment records for this entire 
period. 

Third, the Board must remand the claim for service connection 
for major depressive disorder because it appears to be 
intertwined, in part, with the pending claims for service 
connection for diabetes mellitus, cerebrovascular accident, 
and hypertension.  In October 2003, an examiner diagnosed 
major depressive disorder.  The examiner concluded that the 
depressive disorder was due to a recent cerebrovascular 
accident, but was not incurred in active service.  

However, in a January 2004, a private physician noted that VA 
had diagnosed diabetes mellitus.  She further stated that 
diabetes mellitus is a predisposing condition for 
cerebrovascular accident and subsequent neurological 
impairment.  This appears to raise the possibility of a 
relationship between diabetes mellitus, a cerebrovascular 
accident, and depression.  Since claims for diabetes mellitus 
and cerebrovascular accident are still pending before the RO 
and may have a bearing on a claim for service connection for 
depression as secondary to those disorders, the Board will 
also remand the claim for depression.  See 38 C.F.R. § 3.310 
(2005). 

Accordingly, the Board remand the case for the following 
action:  

1.  Obtain records of VA examination and 
treatment from VA Medical Center and the 
satellite clinics in Ponce, Mayaguez, and 
Aracibo from 1980 to present as described in 
the veteran's statement of October 2002.  

2.  Request the veteran identify all VA and 
non-VA medical providers who examined and 
treated him for any of the claimed or 
secondary conditions.  Then obtain all 
available records or statements from the 
providers. 

3.  Readjudicate the claims for service 
connection for diabetes mellitus, 
cerebrovascular accident, hypertension, and 
depressive disorder secondary to diabetes.  
If any of the decisions in the claims for 
diabetes mellitus, cerebrovascular accident, 
and hypertension remain adverse to the 
veteran, issue a statement of the case.  
Notify the veteran of the requirements for 
perfecting an appeal.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).  If the decision on the claim 
for service connection for major depressive 
disorder remains adverse, issue a 
supplemental statement of the case and allow 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to the 
Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

